Name: 2012/193/EU: Council Decision of 13Ã March 2012 on the conclusion, on behalf of the Union, of the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis
 Type: Decision
 Subject Matter: European Union law;  European construction;  economic geography;  international law;  international affairs;  political framework
 Date Published: 2012-04-13

 13.4.2012 EN Official Journal of the European Union L 103/3 COUNCIL DECISION of 13 March 2012 on the conclusion, on behalf of the Union, of the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis (2012/193/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 74, 77 and 79 in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Following the authorisation given to the Commission on 15 May 2006, negotiations with the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation regarding the participation by those States in the work of the committees which assist the Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis have been concluded. (2) In accordance with Council Decision 2012/192/EU (1), and subject to its conclusion at a later date, the Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis (the Arrangement) has been signed on behalf of the European Union on 22 September 2011. (3) The Arrangement should be concluded. (4) This Decision does not prejudice the position of the United Kingdom, under the Protocol on the Schengen acquis integrated into the framework of the European Union annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (2). (5) This Decision does not prejudice the position of Ireland, under the Protocol on the Schengen acquis integrated into the framework of the European Union annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (3). (6) This Decision shall not prejudice the position of Denmark, under the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Arrangement between the European Union and the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway and the Swiss Confederation on the participation by those States in the work of the committees which assist the European Commission in the exercise of its executive powers as regards the implementation, application and development of the Schengen acquis (the Arrangement) and the Joint Declaration attached thereto are hereby approved on behalf of the Union. The text of the Arrangement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to deposit on behalf of the Union the instrument of approval provided for in Article 7(4) of the Arrangement in order to express the consent of the Union to be bound. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 13 March 2012. For the Council The President M. VESTAGER (1) See page 1 of this Official Journal. (2) OJ L 131, 1.6.2000, p. 43. (3) OJ L 64, 7.3.2002, p. 20.